DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action responsive to Applicant’s reply filed 03/10/2021.
Claims 1-4, 6-12, 14-20, 22, 23 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations that alters the scope of the invention necessitating new search and consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 10-12, 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. (US 2011/0296406). 

With respect to claim 1, Schwartz discloses: A method, comprising: receiving an interrupt at a host machine, wherein the interrupt is associated with an identifier identifying a particular virtual processor on a host machine to process the interrupt, (Abstract, the interrupt control unit receives the interrupt which is associated with an identifier of the virtual unit that is executed by the processing unit); 
determining, based at least in part on the assigned identifier of the virtual processor, a logical processor of the host machine that is associated with the determined virtual processor ([0020]); and 
in response to receiving the interrupt and identifying the virtual  processor with the assigned identifier, activating, on the determined logical processor, the virtual processor ([0042], the agent TA decides whether or not to immediately activate the virtual unit in response to receiving the interrupt. Therefore, if it decides to activate, the virtual processor is activated in response to receiving the interrupt).
providing the interrupt to the virtual processor with the assigned identifier (Abstract, the interrupt is transmitted to the virtual unit/processor).  
Schwartz does not specifically disclose the host machine comprising a plurality of virtual machines, and each virtual machine of the plurality of virtual machines being associated with a respective virtual processor.
However, Tsirkin discloses: the host machine comprising a plurality of virtual machines, and each virtual machine of the plurality of virtual machines being associated with a respective virtual processor (Fig. 1, VM 170 is associated with VCPU 190, [0020]).

Schwartz and Tsirkin do not specifically disclose: determining which virtual processor is assigned an identifier that corresponds to the identifier associated with the interrupt.
However, Marietta discloses: determining which virtual processor is assigned an identifier that corresponds to the identifier associated with the interrupt ([0020]-[0023], [0048], there is an interrupt ID as well as a virtual core ID).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate determining which virtual processors is assigned an identifier corresponding to the identifier associated with the interrupt as taught by Marrietta. One of ordinary skill in the art would be motivated to incorporate the teachings of Marrietta to handle multi threaded processors with logical patitions that execute on viertual processors thereby delivering interrupts in directly to virtual cores thereby simplifying the design of the interrupt controller architecture and reducing access time and programming complexity ([0012], lines 1-11, Marrietta).
	Schwartz, Tsirkin, and Marrietta do not specifically disclose: determining a logical processor of the host machine based at least in part on an association in a data structure between the determined virtual processor and the logical processor.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a data structure as taught by Bhandari to ensure affinity to logical processor that the virtual processor last ran on, thereby assuring any locally stored data can be utilized fast and latency sensitive threads are executed quickly.

With respect to claim 4, Bhandari discloses: updating, by a hypervisor, the data structure when the virtual processor is associated with a different logical processor ([0085])

With respect to claim 8, Schwartz discloses: storing the identifier in hardware associated with a hypervisor of the host machine ([0015], lines 6-7, [0014], [0037], Abstract).  

With respect to claim 10, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claim 11, Schwartz discloses: wherein the virtual processor with the corresponding identifier is part of a plurality of virtual processors ([0007], Fig. 1 CP1-4).  

With respect to claim 12, Schwartz discloses: wherein the virtual processor with the corresponding identifier is identified without identifying the other virtual processors of the plurality of processors (Abstract).  

With respect to claim 15, Bhandari discloses: wherein the data structure is a bitmap storing a relationship between the virtual processor with the corresponding identifier and the logical processor on which the virtual processor with the corresponding identifier is currently executing ([0086], [0095], [0047]).  

With respect to claim 16, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claim 18, it recites similar limitations as claim 4 and is therefore rejected under the same citations and rationale.

With respect to claim 19, Schwartz disclose: a hypervisor, wherein the hypervisor is configured to provide the interrupt to the virtual processor ([0007]).  

With respect to claim 23, Bhandari discloses: updating the data structure when the virtual processor is associated with a different logical processor ([0085])

Claims 2, 3, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US .

With respect to claim 2, Schwartz does not specifically disclose: storing an association of the virtual processor with the assigned identifier and the logical processor in a data structure.  
	However, Traut discloses: storing an association of the virtual processor with the assigned identifier and the logical processor in a data structure ([0050]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate Traut’s teachings to ensure optimal use of all host resources by rectifying the inefficiency of a changing virtual topology without negatively impacting the virtualizers ability to make optimal use of al host resources ([0013], Traut).

With respect to claim 3, Traut discloses: wherein the data structure is a bit map ([0050]).  

With respect to claim 17, it recites similar limitations as claim 2 and is therefore rejected under the same citations and rationale. 

With respect to claim 22: Traut discloses: a hypervisor associated with the virtual machine stores the association of the virtual processor and the logical processor in the .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. (US 2011/0296406) in view of Armstrong et al. (U.S. Pat. App. Pub. 2004/0215860).

With respect to claim 7, Armstrong discloses: wherein the interrupt is provided to the virtual processor when a priority associated with the virtual processor is lower than a priority associated with the interrupt ([0034]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate priorities into interrupts to ensure that the interrupt will be processed according to its importance and prevent starvation. 

With respect to claim 20, it recites similar limitations as claim 7 and is therefore rejected under the same citations and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further .

With respect to claim 9, Schwartz does not specifically disclose: wherein the hypervisor is a nested hypervisor.  
	However, Cantu discloses: wherein the hypervisor is a nested hypervisor ([0002], [0007]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cantu to reduce the operational cost of virtual machines by running the virtual machines in the cloud while maintaining the service in the virtual machine available all the time by running the source hypervisor as an inner hypervisor on the destination hypervisor forming two nested hypervisor instances ([0002], [0003], Canto).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195